Citation Nr: 1429886	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to disability rating in excess of 60 percent for a lumbar spine disability.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968, from August 1979 to February 1980, and February 1984 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied a claim for entitlement to an increased rating for a lumbar spine disability.

The issue of whether there are objective neurological abnormalities separate from the radiculopathy symptoms reported, such as bowel or bladder problems has been raised by the Veteran but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

The Veteran's lumbar spine disability is manifested by painful motion; tenderness; and, limitation of forward flexion to, at worst, 25 degrees; and has not resulted in pronounced intervertebral disc syndrome with associated symptoms and little intermittent relief.  No separately compensable radiculopathy condition in either lower extremity, or spinal ankylosis was shown but the disability has manifested in incapacitating episodes necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2007 and July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in September 2007, July 2009, November 2010, and October 2011.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The Veteran asserts that the symptoms of his lumbar spine disability warrant a rating in excess of the currently assigned 60 percent rating.  He also asserts that the symptoms of his radiculopathy of the left lower extremity warrant a disability rating.

Initially, the Board notes that the Veteran's lumbar spine disability was rated under the rating criteria that were in effective prior to September 23, 2002, and have since been revised.  The Veteran's lumbar spine disability is rating 60 percent under Diagnostic Code 5293 for intervertebral disc syndrome under the rating criteria in effect prior to September 23, 2002.  38 C.F.R. § 4.71a (2002).  Under those prior criteria, a 60 percent rating was warranted when intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since Diagnostic Code 5293 contemplated limitation of motion and neurological symptoms in the lower extremities, a separate rating for limitation of motion and neurologic disabilities of the lower extremities could not be assigned.  38 C.F.R. § 4.14 (2013); VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31262 (1998). 

Currently, schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2013). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2013).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124(a) (2013). 

The Board finds that the preponderance of the evidence does not support the assignment of a rating in excess of 60 percent for the Veteran's lumbar spine disability.

A September 2007 VA examination report shows that the Veteran reported lower back pain with some lower extremity neuropathy.  A review of the Veteran's symptoms showed that he did not have a history of urinary incontinence, urinary urgency, urinary frequency, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, unsteadiness, visual dysfunction, or dizziness.  The Veteran reported falling due to his lumbar spine disability.  The Veteran reported that he experienced radiating back pain that he felt down his left leg.  He also reported flare ups every one to two months lasting one to two weeks.  The VA examiner reported that the Veteran had incapacitating episodes that required bed rest for 10 days in March 2007, as prescribed by his primary care physician.  

Sensory examination of the Veteran's lower extremities showed a L3-L4 dermatone loss of sensation to light touch and pin prick on the Veteran left side.  The Veteran's reflex examination of the lower extremities were reported as normal.  The VA examiner reported no ankylosis of the cervical or thoracolumbar spine.

Range of motion testing showed that the Veteran achieved forward flexion of the thoracolumbar spine from 0 to 85 degrees with objective painful motion beginning at 65 degrees.  His range of motion of repetitive use was 0 to 65 degrees.  Thoracolumbar extension showed a range of motion from 0 to 30 degrees with pain beginning at 30 degrees.  Right and left lateral flexion was 0 to 30 degrees.  Right and left lateral rotation was 0 to 20 degrees.  The VA examiner reported that the Veteran's lumbar spine disability showed a positive Lasegue's sign and Waddel sign.

An review of a September 2002 MRI showed that the Veteran had spondylosis of the lumbosacral spine and degenerative disc disease.  The VA examiner reported that the effects of the lumbar spine disability on the Veteran's usually daily activities were moderate for chores, shopping, and recreation.  The VA examiner reported that the Veteran's lumbar spine disability prevented the Veteran from exercising and had mild effects on traveling, bathing, dressing, and grooming.

A July 2009 VA examination report shows that the Veteran reported a stabbing back pain that radiated down into his lower extremities.  He reported flare ups lasting several hours, aggravated by bending, heavy lifting, prolonged standing, and prolonged ambulation, all of which would be alleviated by medication.  The Veteran denied bladder or bowl incontinence.

Functional assessment of the Veteran showed that he was able to be independent regarding his mobility, activities of daily living, usual occupation, recreational activities, and driving.  

Range of motion testing showed that the Veteran achieved forward flexion of the thoracolumbar spine from 0 to 30 degrees with painful motion in the last 10 degrees.  Thoracolumbar extension showed a range of motion from 0 to 10 degrees.  Right and left lateral flexion was 0 to 15 degrees, and right and left lateral rotation was 0 to 15 degrees.  The VA examiner reported that the Veteran showed no weakness or fatigue in the lumbar spine area but pain was noted.  The VA examiner also reported that the Veteran showed spasms on palpitation.  

Sensory examination showed that the Veteran had a decreased pinprick in the left side at L5/S5 dermatone.  The Veteran's reflexes in the lower extremities were noted as normal.  The VA examiner noted that the Veteran had a positive left side Lasegue's sign.  The Veteran reported that he had an episode of aggravation that caused him to remain in bed for several days in 2008.  

The VA examiner diagnosed the Veteran with a lumbar strain, discongenic disease at L4/L5, lumbar radiculopathy on the left side, and lumbar spondylosis.

A November 2010 VA examination report shows that the Veteran reported lower back pain that radiated down the left buttocks and left foot.  The Veteran reported experiencing severe flare ups that occurred 5 times per week.  Precipitating factors were reported as toileting and bending to grab objects.  The alleviating factor noted was the use of medication.  Other additional and functional limitations during flare-ups were noted that he could not go to bed.  The Veteran reported no numbness, leg or foot weakness, or falls.  He did not report paresthesias or unsteadiness.  Other symptoms noted were a history of fatigue, decreased motion, stiffness, weakness, spasms, and spine pain.  The Veteran reported that he used a cane and walker for ambulatory assistance.  

The VA examiner reported incapacitating episodes caused by the Veteran's lumbar spine disability during the last year were a total of 10 weeks that were prescribed by his primary care physician in the past 12 months.  

Examination of the Veteran's spine showed no thoracolumbar ankylosis.  Range of motion testing showed that the Veteran achieved forward flexion of the thoracolumbar spine from 0 to 55, with reduced range of motion during repetitive testing for 0 to 25 degrees.  Thoracolumbar extension showed a range of motion from 0 to 20 degrees, with reduced range of motion during repetitive testing from 0 to 5 degrees.  Right and left lateral flexion was 0 to 25 degrees, and right and left lateral rotation was 0 to 25 degrees.  The VA examiner reported the Veteran exhibited objective pain on all range of motion testing.

Sensory examination showed normal plantar flexion for the left and right ankle.  The Veteran did show an absent indication for a left ankle jerk reaction.   The Veteran's right lower extremity showed normal indications for vibration, position sense, pain, and light touch.  The Veteran's left lower extremity showed a lumbar radiculopathy of the medial thigh, calf, and dorsum and lateral aspect of the foot for testing of vibration, pain, light touch, and dysesthesia.  A detailed motor examination showed that the Veteran did not exhibit any total paralysis of the lower extremities.  A positive Lasegue's sign for to the Veteran's left side was noted.

The VA examiner diagnosed L3-L4, L4-L5, and L5-S1 radiculopathy of the left lower extremity associated with lumbar paravertebral fibromyositis, discongenic disease, and degenerative arthritis of the lumbar spine.  The VA examiner reported that the effects of occupational activities were decreased mobility, decreased manual dexterity, and pain.  The effects on the Veteran's normal daily activities were that he could not participate in gardening, maintenance on his cars, or any activity that requires him to grab an object off the floor.  The VA examiner opined that the Veteran was able to obtain and secure a financially gainful job of a sedentary type not requiring pushing, pulling, lifting heaving weight, walking or standing for prolonged periods of time due to his back problems.

An October 2011 VA examination report shows that the Veteran reported that his lumbar spine disability had worsened.  Inspection of the spine showed that the Veteran had an abnormal gait that was antalgic.  The VA examiner reported that there was no thoracolumbar spine ankylosis.  Tenderness, guarding, and pain with motion was noted regarding objective abnormalities of the Veteran's spine.  A review of symptoms of the Veteran showed no history of urinary incontinence, urinary urgency, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls or unsteadiness.  

Range of motion testing showed that the Veteran achieved forward flexion of the thoracolumbar spine from 0 to 30, thoracolumbar extension showed a range of motion from 0 to 20 degrees, right and left lateral flexion of 0 to 25 degrees, and right and left lateral rotation was 0 to 25 degrees.  The VA examiner reported the Veteran exhibited objective pain on all range of motion testing and showed no additional limitation of motion on repetitive testing.  Detailed reflex examination showed normal activity for the Veteran's lower extremities.  

Sensory examination showed normal indications for the right and left lower extremity peripheral nerves for vibration, position sense, pain, light touch, and dysesthesias.  Detail motor examination of the Veteran's lower extremities showed normal active movement with no muscle atrophy.  The Veteran did show a positive indication of a Laseque's sign on his left side.

A January 2011 MRI report of the Veteran's lumbar spine showed degenerative changes of the lower lumbar spine more prominent at L4-L5 where there is a left paracentral protrusion compressing the ventral thecal sac and facet joint degenerative changes with mild bilateral neural foraminal narrowing of the left lateral recess.  No vertebral fracture was noted.

The VA examiner diagnosed the Veteran with multilevel lumbar spondylosis, L4-L5 herniated disc, clinical evidence of left L5 radiculopathy, and lumbar paravertebral myositis.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a rating in excess of 60 percent for a lumbar spine disability.  In order to meet the criteria for the next highest rating under Diagnostic Code 5243, the evidence would need to show that the Veteran has unfavorable ankylosis of the entire spine which would equate to a 100 percent disability rating.  Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Here, the Board finds that at no time during the pendency of the appeal has the Veteran been found to have ankylosis of the spine.  While the Veteran has had limited flexion and extension as noted on his various VA examination reports, VA examiners have specifically found that the Veteran's spine was not in a fixed position.  Therefore, the Board finds that a rating in excess of 60 percent for a lumbar spine disability is not warranted.  

The Board notes that the Veteran was originally granted service connection for a lumbar spine disability, effective in August 1990 and therefore was rated under Diagnostic Code 5293 (2002), which has since be revised.  Under the previous Diagnostic Code, the Veteran was rated 60 percent which encompassed symptoms of neurological impairment such as radiculopathy.  Had the Board rated the Veteran's disability under the current rating criteria that rates radiculopathy and symptoms of his lumbar spine disability separately, the Veteran would not be entitled to a rating in excess of 60 percent.  The October 2011 VA examination report showed that the Veteran was limited to forward flexion of the thoracolumbar spine of 30 degrees that would entitle the Veteran to a rating of 40 percent.  The Board also notes that the Veteran has been diagnosed to with acute left lower radiculopathy that would entitle the Veteran to a 10 percent rating.  The combined rating of the Veteran's lumbar spine disability and left lower radiculopathy would not be greater than his current rating of 60 percent.  38 C.F.R. § 4.25 (2013).  The Board also notes that no associated objective neurological abnormalities, to include bowel or bladder impairments, were reported by any of the VA examiners. 

Accordingly, the Board finds that the preponderance of the evidence is against the rating in excess of 60 percent for a lumbar spine disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the former rating criteria, the evidence would need to show ankylosis of the entire spine or vertebral fracture, which are not shown.

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's intervertebral disc syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's back condition and lower extremity radiculopathy are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.124a (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, and fatigue concerning his back.  He has also reported flare-ups that have caused incapacitating episodes that are specifically contemplated by the rating criteria.  With regard to radiculopathy of the left lower extremities, he has reported some numbness and tingling.  Examiners have conducted examinations of the Veteran's spine and radiculopathy conditions and reported the Veteran's range of motion, observable pain indications, and sensory diagnostic test results.  38 C.F.R. § 4.71a, 4.124a (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings, specifically, his spine has no ankylosis.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  In addition, the evidence does not show frequent hospitalization or marked interference with employment due to the disability.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the Board finds that the preponderance of the evidence is against assignment of a rating for a lumbar spine disability in excess of 60 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 60 percent for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


